256 Ga. 338 (1986)
349 S.E.2d 184
LIFE FOR GOD'S STRAY ANIMALS, INC. et al.
v.
NEW NORTH ROCKDALE COUNTY HOMEOWNERS ASSOCIATION et al. (two cases).
43739, 43815.
Supreme Court of Georgia.
Decided October 22, 1986.
Michael Kennedy McIntyre, Abraham A. Sharony, for appellants.
Maddox, Starnes & Nix, John A. Nix, Meals, Kirwin, Goger, Winter & Parks, A. Lee Parks, for appellees.
BELL, Justice.
These appeals are the latest in a series of seven appeals[1] arising from a controversy in which neighboring landowners of an animal shelter are attempting to force the removal of the shelter from their environs. Ann P. and Gerald Fields, appellants in Appeal No. 43815, operate the shelter, and Ronald Lee Denney, appellant in Appeal No. 43739, is the foreman of the shelter. The Fields and Mr. Denney seek review of judgments holding them in contempt. For the following reasons we dismiss Appeal No. 43815, and vacate and remand Appeal No. 43739.

Appeal No. 43815. Ann P. And Gerry Fields
1. The Fields were held in civil contempt and ordered jailed until they purged themselves of their contempt, and thereafter failed to report to jail as ordered, and cannot presently be located. We hold that their flight constitutes an open defiance of the authority of the courts of this state, and operates to divest them of the right to appeal the judgment of the superior court. See generally Yates v. Brown, 235 Ga. 391 (1) (219 SE2d 729) (1975), and special concurrence of Hill, J.

Appeal No. 43739. Ronald Lee Denney
2. The superior court held Mr. Denney in contempt and ordered him to report to the Rockdale County jail to serve ten days imprisonment. By imposing this unconditional imprisonment for a specified period, the court found appellant guilty of criminal contempt. Ensley v. Ensley, 239 Ga. 860 (238 SE2d 920) (1977). "In In re Crane, 253 Ga. 667, 670 (324 SE2d 443) (1985) this court held `that the standard of proof in criminal-contempt cases is the beyond-reasonable-doubt standard.'" In re Irvin, 254 Ga. 251, 255 (2) (328 SE2d 215) (1985). Our examination of the record in this case does not reveal any ruling *339 or finding in which the trial judge applied the beyond-reasonable-doubt standard. We therefore vacate the judgment and remand the case to the trial court for application of that standard. See In re Irvin, 254 Ga. at 256-57.
Appeal No. 43815 is dismissed. All the Justices concur, except, Hunt, J., who concurs in the judgment only. Weltner, J., disqualified. In Appeal No. 43739, the judgment of the trial court is vacated and remanded to the trial court for further disposition not inconsistent with the opinion. All the Justices concur, except Hunt, J., who concurs in the judgment only and Gregory, J., who dissents. Weltner, J., disqualified.
NOTES
[1]  The first two appeals were determined by this court in a published opinion, Life for God's Stray Animals, Inc. v. New North Rockdale County Homeowners Assn., 253 Ga. 551 (322 SE2d 239) (1984). The subsequent appeals prior to the present appeals were affirmed by this court without opinion pursuant to Rule 59.